Citation Nr: 1618241	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-09 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for migraine headaches. 

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for a left shoulder disability.  

4.    Entitlement to service connection for costochondritis (claimed as chest pain). 

5.  Entitlement to service connection for a cardiovascular disorder, to include myocardial ischemia.   


REPRESENTATION

The Veteran is represented by: Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from August 1979 to August 1983, January 1991 to January 1992, February 2003 to July 2003, October 2003 to January 2004, May 2004 to September 2004, January 2005 to July 2006, November 2006 to September 2007, and October 2007 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part denied reopening of service connection for migraine headaches, and denied service connection for a heart condition, chest pain, and left shoulder condition.  

In March 2016, the Veteran testified at a Board Videoconference hearing in Houston, Texas, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing has been obtained.  

The issue of service connection for a cardiovascular disorder, to include myocardial ischemia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1984 rating decision denied service connection for migraine headaches on the basis that the headaches preexisted service and were not aggravated by service.  

2.  The Veteran did not appeal the January 1984 denial of service connection for migraine headaches and no new and material evidence was received within one year of the rating decision.  

3.  Since the January 1984 rating decision, the Veteran has submitted new service treatment records from periods of active duty after January 1984 that relate to the unestablished fact that the migraine headaches were aggravated by service.  

4.  The migraine headaches were permanently worsened during service.  

5.  The Veteran has a current diagnosis of chest pain caused by costochondritis. 

6.  The costochondritis began during in service.  

7.  The Veteran has a current diagnosis of left shoulder tendinopathy and adhesive capsulitis with pain and limitation of motion. 

8.  The left shoulder disability began during service.  


CONCLUSIONS OF LAW

1.  The January 1984 rating decision that denied service connection for migraines became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen service connection for migraines.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for migraines have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).  

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left shoulder tendinopathy and adhesive capsulitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).    

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for costochondritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is reopening and granting the claim for service connection for migraines, and granting the claims for service connection for a left shoulder disability and costochondritis, claimed as chest pain, and remanding the issue of service connection for a cardiovascular disorder.  This decision constitutes a full grant of the benefits on appeal and a remand of the remaining issue; therefore, no discussion regarding VCAA notice or assistance duties is required.  

Reopening Service Connection for Migraines 

The Veteran seeks to reopen service connection for migraines.  Service connection for migraines was previously denied in a January 1984 rating decision based on evidence that the migraines preexisted service and were not aggravated by service.  Because the Veteran did not appeal this decision, and no new and material evidence was received within one year of the rating decision, the previous denial of service connection became final.  38 C.F.R. §§ 3.104, 3.156(b) (2015).  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,    24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been received in this matter.  See Jackson v. Principi, 	 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In a January 1984 rating decision, service connection for migraine headaches was denied on the basis that the headaches preexisted service and were not aggravated by service.  The pertinent evidence of record at the time of the 1984 rating decision includes service treatment records from August 1979 to August 1983, an October 1983 VA examination report, and lay statements.

The Board has reviewed the evidence received since the January 1984 rating decision and finds that it qualifies as new and material evidence to warrant reopening of service connection for migraine headaches.  After the January 1984 rating decision, the Veteran was recalled to active duty seven additional times, with a period of active duty from January 1991 to January 1992, and multiple periods from February 2003 through April 2009.  These service treatment records, which did not exist at the time of the prior rating decision, have been associated with the Veteran's claims file, and demonstrate that, during active duty, the migraines worsened and required medication.  Additionally, the Veteran testified at the March 2016 Board hearing that during service the headaches worsened, and the nature of the headaches changed, to include migraine symptoms such as nausea and sensitivity to light, which she did not previously experience.   

The Board finds that this evidence, received after the January 1984 rating decision, is new.  The evidence submitted is new because it was not before the rating board at the time of the original 1984 denial, and it is neither cumulative nor redundant of evidence previously considered by the RO.  Further, the evidence is material as it relates to an unsubstantiated fact necessary to substantiate the claim; namely, that the migraines were aggravated by service.  38 C.F.R. § 3.306.  

As noted above, when making determinations as to whether new and material evidence has been received, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material, so the requirements to reopen the claim for service connection for migraines under 38 C.F.R. § 3.156(a) have been satisfied.  

Service Connection Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 	 (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may additionally be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 	 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe at 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  		 38 C.F.R. § 3.306(b)(1); Hunt, 1 Vet. App. at 297.  Where the pre-service disability did undergo an increase in severity during service, clear and unmistakable evidence (obvious or manifest, with the burden on VA) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  

A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.      § 1154(a) (West 2014); 38 C.F.R. § 3.303(a). 

Service Connection for Migraines 

The Veteran generally contends that she suffered from preexisting sinus headaches prior to service, and, during service, the symptoms of the headaches worsened and became migraine headaches.  The Veteran testified that during service the headaches changed in nature and she became sensitive to light and nauseous during flare-ups.  She additionally testified that during service she was treated with medication for the headaches.  See March 2016 Board hearing transcript.  

As discussed above, the prior final rating decision found that the migraine headaches preexisted service, and the Veteran did not appeal that finding.  Additionally, the Veteran has testified that she did in fact experience headaches prior to service.  A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau, 492 F.3d, at 1376-77.  Therefore, the Board finds the headaches preexisted service, and will address whether the migraines were aggravated by service.  

After review of all the evidence both medical and lay, the Board finds that the evidence is at least in equipoise as to whether the preexisting migraine headaches were aggravated by service.  As discussed above, the Veteran testified at the March 2016 Board hearing that, prior to service, she suffered from sinus headaches.  The Veteran testified that during service the headaches worsened, to include nausea and sensitivity to light that she did not experience prior to service.  The Veteran is competent to report the symptomatology she experienced.  See Layno, 6 Vet. App. at 470.  

In October 1983, the Veteran was afforded a VA examination to help assess the nature of the headaches.  At that time, the Veteran reported that she had experienced headaches prior to service, but during service they became more pronounced.  The Veteran described the headaches during service as a "dull ache" pain in the front and back of her head and neck, accompanied by nausea and sensitivity to light and noise.  

In February 2009, the Veteran was afforded another VA examination to help assess the nature of the headaches.  At that time, the Veteran reported the headaches beginning around 1980, with intense pain behind the eyes, and pain starting at the back of the head towards the front.  The Veteran additionally reported symptoms of blurred vision and sensitivity to light.  The VA examiner noted the Veteran is treated with Zomig for the headaches, and diagnosed migraine headaches.  

Review of service treatment records indicates that in August 1980 the Veteran began seeking treatment for headaches.  During service, in September 1980, the Veteran reported that she had recurrent headaches starting her senior year of high school where she would miss school, but that the headaches had increased in severity recently.  A November 1981 service treatment record diagnosed mixed tension-vascular headaches.  The June 1983 service separation examination report noted that the Veteran has a diagnosis of migraine/mixed tension-vascular headaches, and the Veteran was treated for the headaches with Midrin during service.  Additionally, more recent service treatment records associated with later periods of active duty show a diagnosis of migraine headaches since the 1980s, which have been treated with medication since that time.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the migraine headaches did increase in severity during (i.e., were aggravated by) service.  The evidence demonstrates that during service the Veteran developed worsening symptoms of nausea, blurred vision, and sensitivity to light and noise, which were not present prior to service, and, during service, the Veteran additionally needed to be treated with medication; therefore, the Board finds that the headaches worsened so were aggravated by service, as defined by 38 U.S.C.A. 	 § 1153 and 38 C.F.R. § 3.306.  

Service Connection for a Left Shoulder Disability 

The Veteran generally contends that the left shoulder disability was incurred in service.  The Veteran testified that during service she experienced left shoulder pain, and was treated for the pain and received physical therapy for it.  The Veteran testified she was diagnosed with tendonitis and capsulitis with mild degenerative changes while in service.  See March 2016 Board hearing transcript.  

First, the Board finds that the Veteran has a current left shoulder disability.  Review of service treatment records show that the Veteran was treated for a left shoulder disability while in service.  In October 2008, the Veteran was treated for left shoulder pain and received an MRI of the chest and shoulder.  The MRI revealed mild supraspinatus tendinopathy of the left shoulder and mild degenerative changes of the acromioclavicular joint.  Additionally, November 2008 testing revealed mild adhesive capsulitis of the left shoulder.  At that time, the Veteran had painful motion, with limitation of motion of the left shoulder, 20 degrees less active than the right shoulder.  Additionally, the Veteran submitted a September 2008 line of duty determination regarding the left shoulder injury, which noted sprains and strains of the shoulder with left shoulder edema of the rotator cuff muscle.  The Veteran testified at the March 2016 Board hearing that she still suffers from painful motion and limitation of motion of the left shoulder.  

Based on all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the left shoulder tendinopathy with adhesive capsulitis and limitation of motion was "incurred in" service.  As discussed above, the service treatment records indicate the left shoulder disability was diagnosed while on active duty, and the Veteran has testified she is still treated and has symptoms of the same left shoulder disability.  Additionally, there is no probative medical or lay evidence indicating that the left shoulder tendinopathy and adhesive capsulitis has resolved or did not begin in service; therefore, the Board finds that the left shoulder disability began during service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the left shoulder disability was "incurred in" service.  38 U.S.C.A. § 5107; 38 C.F.R.	 § 3.102.  The grant of direct service connection renders moot all other theories of service connection.  

Service Connection for Costochondritis

The Veteran filed a claim for a heart condition with chest pain and a left shoulder condition.  The record reflects that the Veteran has a diagnosis of costochondritis, which is inflammation of the cartilage of the rib cage and sternum, which can cause chest pain that travels to the shoulder.  See Dorland's Medical Dictionary at 423 (32nd 2012).  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that a claim "cannot be a claim limited to only that diagnosis, but must rather" be considered a claim for any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim."  Therefore, as the Veteran has claimed service connection to compensate the symptom of chest pain, believed to be caused by a cardiovascular disability but the symptom was actually the result of costochondritis, the Board has re-characterized the issues on appeal, and will address the issue of service connection for costochondritis.  

First, as mentioned above, the Board finds that the Veteran has a current diagnosis of costochondritis that accounts for the symptoms reported and claimed as chest pain.  Review of service treatment records show that in May 2008 the Veteran complained of what appeared to be exertional chest pain.  At that time, the Veteran received numerous cardiovascular tests and MRIs, and received a diagnosis of costoclavicular syndrome.  In November 2011, the Veteran was treated again for chest pain, and a diagnosis of costochondritis (Tietze's syndrome) was made.  A March 2009 service treatment record noted the Veteran was still experiencing what was described as chest pain, which was pain related to the costochondritis.  Furthermore, at the March 2016 Board hearing, the Veteran testified she has a current diagnosis of costochondritis. 

Based on all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the costochondritis was "incurred in" service.  As discussed above, the service treatment records indicate the costochondritis was diagnosed while on active duty, and the Veteran has testified she is still treated for costochondritis today.  Additionally, there is no probative medical or lay evidence indicating that the costochondritis has resolved or did not begin in service; therefore, the Board finds that the costochondritis began during 

service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the costochondritis was "incurred in" service.  38 U.S.C.A. 	 § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot all other theories of service connection.  


ORDER

As new and material evidence has been received, the appeal to reopen service connection for migraines is granted. 

Service connection for migraines is granted. 

Service connection for left shoulder tendinopathy and adhesive capsulitis is granted. 

Service connection for costochondritis is granted.  


REMAND

Service Connection for a Cardiovascular Disorder 

The Veteran has not received a VA examination to help determine the nature and etiology of the claimed cardiovascular disorder.  Review of June 2008 service treatment records shows that cardiovascular tests revealed small myocardial ischemia of the anterior wall; however, additional cardiovascular testing revealed no significant coronary artery disease.  

The VA Secretary's duty to assist includes providing a thorough, contemporaneous, and reasoned medical opinion, which takes into account prior medical evaluations and treatment.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the record reveals a possible in-service diagnosis of ischemia, a remand is necessary to afford the Veteran a VA examination.  

Accordingly, the issue of service connection for a cardiovascular disability is REMANDED for the following action:

1.  Schedule a VA examination to help determine whether the Veteran has a cardiovascular disability and the nature and etiology of any cardiovascular disorder.  The claims file should be presented to the examiner.  All necessary tests should be conducted.  The examiner should discuss the in-service diagnosis of small area of anterior wall ischemia, and the examiner should diagnose all cardiovascular disabilities and provide the following opinion with supporting rationale:  

Is it at least as likely as not (50 percent probability or greater) that the cardiovascular disability was incurred in, caused by, or otherwise related to service?  

2.  Then readjudicate the issue of service connection for a cardiovascular disorder.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


